Citation Nr: 0527324	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  05-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1946 until April 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran filed his notice of disagreement (NOD) in January 
2004, a Statement of the Case (SOC) was issued in February 
2005, and the veteran perfected his appeal later that month.

This case has been advanced on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900 (c).


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for an eye disorder in an October 1986 
decision, on the basis that the veteran had a developmental 
eye disorder (keratoconus), not aggravated by service.  

2.  The medical evidence of record submitted since October 
1986, reflects post service eye treatment.  


CONCLUSIONS OF LAW

1.  The October 1986 Board decision denying service 
connection for an eye disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004). 

2.  Evidence received since the October 1986 Board decision 
is not new and material; therefore, the claim for service 
connection for an eye disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
an eye disorder was denied by the Board in an October 1986 
decision, which is final.  However, a previously denied claim 
may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004).  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the Board's decision in 
October 1986 included veteran's service medical records, the 
veteran's testimony at a hearing before the Board in 1985; 
and medical treatment records dating back to the 1940s.  The 
Board found the veteran had a developmental eye disorder 
(keratoconus), essentially noted at entrance into service, 
and not aggravated by service.  

The evidence associated with the claims file since 1986, 
includes VA examination reports in 2003, together with post 
service treatment records.  These document the veteran's 
history of eye problems, but none contain a medical opinion 
as to the etiology of the veteran's eye disability, or a 
medical opinion indicating that the veteran's eye disability 
was aggravated during service.

While the new medical records demonstrate the presence of a 
chronic disability, the evidence is not material in that it 
fails to address events in service.  As such, the Board finds 
that the evidence is not new and material under the current 
regulations, because it does not raise a reasonable 
possibility of substantiating the claim for service 
connection.  Accordingly, new and material evidence having 
not been submitted, the claim of entitlement to service 
connection remains denied.


II.  Veterans Claims Assistance Act Compliance

The Board must also address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was first provided to the 
veteran in a letter dated in June 2003, which informed the 
veteran of the first, second, and third elements required by 
the Pelegrini II Court as stated above.  

The Board notes that a second letter was sent to the veteran 
in November 2004, which, in addition to informing the veteran 
of the first three VCAA requirements, also explicitly asked 
the veteran to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  

While the second letter came after the initial decision, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error, since the veteran 
has otherwise been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  (He has corresponded on numerous occasions 
with VA during the course of his appeal.)  As such, he has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and it is 
therefore not prejudicial to the veteran for the Board to 
proceed to finally decide this appeal.  

With respect to VA's duty to assist, VA has acquired the 
available records the veteran identified and examined him for 
VA purposes.  Thus, the Board finds that VA has satisfied the 
duty to assist the veteran.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.





ORDER

New and material evidence having not been submitted, the 
previously denied claim of entitlement to service connection 
for an eye disorder is not reopened.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


